Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 10, 17, 25, 31, 47, 64, 67, 82, 89, 96, 100-102 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschfield et al. (“Dropwise Additive Manufacturing of Pharmaceutical Products for Solvent-Based Dosage Forms” Journal of Pharmaceutical Sciences, 2014, Vol. 103, pp. 496-506) (hereafter referred to as H1) in view of Edwards et al. (USPGPub 2004/0173144) and further in view of Renaud et al. (USPGPub 2008/0286751).
Regarding claims 1, 5, 10, 17, 31, 64, 67, 100-102, H1 teaches the it is known to provide a temperature controlled containment of solvent based coating systems (solutions) or melts containing a pharmaceutically active agent (see Control of Printing Material) and using a positive displacement pump (see Drop Generation) to pump fluid from a source to a nozzle wherein a real-time imaging device is provided (see Manufacturing Process) wherein the apparatus comprises a stage below the nozzle to hold a substrate for receiving coating material for the purpose of forming oral dosage forms (abstract) that may be in the form of tablets (see pg. 500 under Selection of Substrate Material). H1 fails to teach wherein the real-time imaging devices comprise what could be considered to be a measurement device.  However, Edwards shows that droplet imaging systems allow for control over droplet generation 
Regarding claim 5, H1 further teaches wherein the coating composition may include relatively large amounts of excipients (p. 496)
Regarding claim 25, H1 further teaches that the pump is connected to a “custom controller” (see Manufacturing Process).
Regarding claim 47 and 96, H1 further teaches the use of X-ray diffractometry.
Regarding claim 82, H1 is silent regarding the droplet sized employed.  However, Renaud shows that droplet sizes useful in this field of drug deposition include droplets sizes meeting the limitations of the current claims [0057].  Further H1 teaches that droplet size directly affects the crystallinity of the product produced (Fig. 6).  Therefore, based on the collective teachings of both Renaud and H1, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the droplet size of Renaud in the invention of H1 in view of Edwards as previously combined above in order to control the crystallinity of the product formed.
Regarding claim 89, as described and cited above, Edwards teaches the ability to measure droplet volume after exit from the droplet device.
Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschfield et al. (“Dropwise Additive Manufacturing of Pharmaceutical Products for Solvent-Based Dosage Forms” Journal of Pharmaceutical Sciences, 2014, Vol. 103, pp. 496-506) (hereafter referred to as H1) in view of Edwards et al. (USPGPub 2004/0173144) and further in view of Renaud et al. (USPGPub 2008/0286751) as provided in the rejections of claims 1-2, 5, 10, 17, 25, 31, 47, 64, 67, 82, 89, 96, 100-102 and 104  above and further in view of Burns et al. (US5277927).

Regarding claim 38, However, Edwards teaches that it is well-known to use backlighting in conjunction with cameras for the purpose of droplet imaging on deposition devices.  Further one of ordinary skill in the art would not reasonably combine the two methods of the prior art such that the light of the detection device was parallel to that of the imaging device such that the imaging light interfered with the detector light beam.  Reasonably the two would be set up non-parallel wherein perpendicular is the least parallel direction available.  Further given a limited number of positions angles at which the at which the two light sources could be relative to one another it would have been considered obvious by one of ordinary skill in the art to try any angle combination given that all possible solutions would have a reasonable expectation of success and the outcome would be highly predictable.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for indicating allowable subject matter will be provided at a time when all remaining claim in the current application would be considered allowable.
Response to Arguments
	With regards to the applicants’ arguments relating to the pumping of a cellular suspension, the argues that fluid suspensions are not capable of use with pumps because pump operation would destabilize the suspension.  In response the examiner provided three evidentiary references showing that factually speaking, pumps can be used in conjunction with cellular suspensions. The examiner herein continues to maintain the position that this is mere conjecture and it is in opposition to what is shown in the cited prior arts.  The statement that something is “well-established in the art” should be easily demonstrated but the applicant has provided no factual evidence to support this statement herein. 
	Regarding the applicants amendments, the examiner has further provided herein an additional evidentiary reference to show that pumps are frequently used to move cellular suspensions such as blood “while applying minimum stress to the material which is pumped thereby eliminating possible damage to cellular structures” (see US4551073, col. 1, lines 20-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J BOWMAN/Examiner, Art Unit 1717